UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A Amendment No. 2 (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number BioLineRx Ltd. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) Modi’in Technology Park 2 HaMa’ayan Street Modi’in 7177871, Israel (Address of principal executive offices) Philip Serlin +972 (2) 548-9100 +972 (2) 548-9101 (facsimile) phils@biolinerx.com Modi’in Technology Park 2 HaMa’ayan Street Modi’in 7177871, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, each representing 10 ordinary shares, par value NIS 0.01 per share Nasdaq Capital Market Ordinary shares, par value NIS 0.01 per share Nasdaq Capital Market* *Not for trading; only in connection with the registration of American Depositary Shares. Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 391,150,507 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Note — Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). N/A Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. N/A o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. N/A Yes o No o EXPLANATORY NOTE This Amendment No. 2 (the “Amendment”) amends our Annual Report on Form 20-F for the year ended December 31, 2014 (the “Annual Report”), as filed with the U.S. Securities and Exchange Commission (the “Commission”) on March 23, 2015 (the “Original Filing Date”). This Amendment No. 2 is being filed solely to amend Exhibit 4.39 (the “Exhibit”) originally filed with the Annual Report. The Registrant had previously submitted a request for confidential treatment to the Commission concerning this exhibit, and the final redacted agreement has been included in this Amendment. The Exhibit filed herewith supersedes in its entirety the Exhibit originally filed with the Annual Report. Other than as expressly set forth above, this amendment does not, and does not purport to amend, restate, or update the information contained in the Annual Report, or reflect any events that have occurred after the Annual Report was filed. As a result, our Annual Report, as amended hereby, continues to speak as of the Original Filing Date of our Annual Report. Additionally, in connection with the filing of this Amendment No. 2, the Company is including new certifications of the Company’s chief executive officer and chief financial officer pursuant to Rule 13a-14(a) or Rule15d-14(a) of the Exchange Act. The Company is not including certifications pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C.1350) as no financial statements are being filed with this Amendment No. 2. ITEM 19. EXHIBITS Exhibit Number Exhibit Description Articles of Association of the Registrant, as amended May 15, 2012. Form of Deposit Agreement dated as of July 21, 2011 among BioLineRx, Ltd., The Bank of New York Mellon, as Depositary, and all Owners and Holders from time to time of American Depositary Shares issued thereunder. Form of American Depositary Receipt; the Form is Exhibit A of the Form of Depositary Agreement. Employment Agreement with Kinneret Savitsky, Ph.D., dated October 13, 2004. Employment Agreement with Philip Serlin, dated May 24, 2009. 4.6†(1) License Agreement entered into as of January 10, 2005, by and between BioLine Innovations Jerusalem L.P. and B.G. Negev Technologies and Applications Ltd. Assignment Agreement dated as of January 1, 2009 entered into by and between BioLine Innovations Jerusalem L.P. and BioLineRx Ltd. 4.16†(1) License Agreement between Innovative Pharmaceutical Concepts, Inc. and BioLineRx Ltd. dated November 25, 2007. 4.17†(11) Amended and Restated License and Commercialization Agreement by and among Ikaria Development Subsidiary One LLC and BioLineRx Ltd. and BioLine Innovations Jerusalem L.P. dated August 26, 2009, as amendedand supplemented. BioLineRx Ltd. Amended and Restated 2003 Share Incentive Plan. Lease Agreement between Kaps-Pharma Ltd. and BioLine Innovations Jerusalem L.P., dated July 10, 2005, and Extension to Lease Agreement, dated December 4, 2008. Amendment to Employment Agreement with Kinneret Savitsky, Ph.D., dated January 2, 2004. Employment Agreement with Leah Klapper, Ph.D., dated January 27, 2005. Sponsored Research Agreement entered into as of June 23, 2011 by and between Yissum Research Development Company of the Hebrew University of Jerusalem Ltd. and BioLineRx Ltd. License Agreement entered into as of June 23, 2011 by and between Yissum Research Development Company of the Hebrew University of Jerusalem Ltd. and BioLineRx Ltd. Employment Agreement with David Malek, dated August 8, 2011 Form of Warrant to purchase American Depositary Shares Form of Warrant to purchase American Depositary Shares 4.33†(8) License Agreement entered into as of September 2, 2012 by and between BioLineRx Ltd. and Biokine Therapeutics Ltd. Consulting Agreement with Arnon Aharon, M.D., dated January 1, 2014 2 Exhibit Number Exhibit Description 4.35(10)† License Agreement entered into as of February 15, 2011 by Valorisation-Recherche, Limited Partnership, and BioLineRx Ltd. Executive Compensation Plan Lease Agreement entered into as of August 7, 2014 between S.M.L. Solomon Industrial Buildings Ltd. and Infrastructure Management and Development Established by C.P.M. Ltd. as Lessor and the Registrant as Lessee, as amended December 9, 2014 (English summary of the Hebrew original) 4.38†(11) Investment and Collaboration Agreement entered into as of December 16, 2014 between Novartis Pharma AG and the Registrant 4.39† License Agreement by and between the Registrant and Wartner Europe BV dated as of December 22, 2014 List of subsidiaries of the Registrant. Certification by Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification by Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification by Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification by Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Form of Purchase Agreement between BioLineRx Ltd. and the Purchasers named therein, dated February 15, 2012 Subscription Agreement between BioLineRx Ltd. and OrbiMed Israel Partners Limited Partnership, dated February 6, 2013 Consent of Kesselman & Kesselman, Certified Public Accountant (Isr.), a member of PricewaterhouseCoopers International Limited, independent registered public accounting firm for the Registrant. Purchase Agreement between BioLineRx Ltd. and Lincoln Park, LLC, dated May 28, 2014 Registration Rights Agreement between BioLineRx Ltd. and Lincoln Park, LLC, dated May 28, 2014 † Portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Incorporated by reference to the Registrant’s Registration Statement on Form 20-F (No. 001-35223) filed on July 1, 2011. Incorporated by reference to Exhibit 1 of the Registration Statement on Form F-6 (No. 333-175360) filed by the Bank of New York Mellon with respect to the Registrant’s American Depositary Receipts. 3 Incorporated by reference to the Registrant’s Form 6-K filed on February 15, 2012. Incorporated by reference to the Registrant’s Registration Statement on Form F-1 (No. 333-179792) filed on February 29, 2012. Incorporated by reference to the Registrant’s Registration Statement on Form S-8 (No. 333-183976) filed on September 19, 2012. Incorporated by reference to the Registrant’s Form 6-K filed on May 30, 2014. Incorporated by reference to the Registrant’s Form 6-K filed on February 6, 2013. Incorporated by reference to the Registrant’s Form 6-K filed on October 16, 2012. Incorporated by reference to the Registrant’s Form 6-K filed on November 13, 2013. Incorporated by reference to the Registrant’s Annual Report on Form 20-F filed on March 17, 2014. Incorporated by reference to the Registrant’s Annual Report on Form 20-F filed on March 23, 2015. 4 SIGNATURES The Registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. BIOLINERX LTD. By: /s/Kinneret Savitsky Kinneret Savitsky, Ph.D. Chief Executive Officer Date: September 22, 2015 5
